DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 4, 5, and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2010/0123863 A1).
In regard to claim 1, Sugiyama et al. discloses a display device comprising (see e.g. Figures 4-5): 
 10 comprising an electrode 30; 
a second substrate 12 overlaid on the first 5substrate 10; 
an optical sheet 22 overlaid on the second substrate 12; 
a conductive member 20 located between the second substrate 12 and the optical sheet 22; and 
a connecting member 28 making electric connection 10between the conductive member 20 and the electrode 30, the first substrate 10 including a first region overlaid by the second substrate 12, and a second region extending more than the second substrate 12 and including the electrode 30, 15the second substrate 12 including a substrate end portion which is located on a boundary between the first region and the second region and which extends along a first direction, the optical sheet 22 including a first end portion 20parallel to the substrate end portion, the connecting member 28 being in contact with the electrode 30 and the conductive member 20.
Sugiyama et al. fails to disclose
a first distance between the substrate end portion and a position where the connecting member is in 25contact with the conductive member being longer than a second distance between the first end portion and the substrate end portion, in a second direction intersecting the first direction.
However, one of ordinary skill in the art would recognize utilizing a first distance between the substrate end portion and a position where the connecting member is in 25contact with the conductive member being longer than a second distance between the first end portion and the substrate end portion, in a second direction intersecting the first direction, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Namely, one of ordinary skill in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sugiyama et al. with a first distance between the substrate end portion and a position where the connecting member is in 25contact with the conductive member being longer than a second distance between the first end portion and the substrate end portion, in a second direction intersecting the first direction.
Doing so would provide an improved contact area of the electrical portions of the device.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2010/0123863 A1) in view of Hong (CN 109061928 A1, of which an English translation is attached).
In regard to claim 2¸ Sugiyama et al. discloses the limitations as applied to claim 1 above, and
wherein 30the optical sheet 22 includes a second end portion connected to the first end portion, the first end portion is formed in a linear shape, and 35the connecting member 28 is in contact with the 24Attorney Docket No. 15659US01conductive member 20 at the second end portion.
Sugiyama et al. fails to disclose 
the second end portion is formed in a curved shape.
However, Hong discloses (see e.g. Figure 3):
the second end portion Q1 is formed in a curved shape.

Doing so would provide an effective use of the peripheral region to keep a size of the peripheral area smaller (see e.g. abstract of Hong).
In regard to claim 7, Sugiyama et al. discloses the limitations as applied to claim 2 above, and
wherein the electrode 30 is formed near the second end portion.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2010/0123863 A1) in view of Hong (CN 109061928 A1) in view of Lim et al. (CN 109426044 A, of which an English translation is attached).
In regard to claim 3, Sugiyama et al. discloses the limitations as applied to claim 2 above, and
the connecting member 28 is in contact with the conductive member 20 at a position overlaid on the second end portion in planar view.
Sugiyama et al., in view of Hong, fails to disclose
wherein the conductive member is a conductive adhesive bonding the second substrate and the optical sheet and 5is provided in a region overlaid on the optical sheet.
However, Lim et al. discloses
wherein the conductive member is a conductive adhesive bonding the second substrate and the optical sheet and 5is provided in a region overlaid on the optical sheet (see e.g. Page 9, lines 8-14).

wherein the conductive member is a conductive adhesive bonding the second substrate and the optical sheet and 5is provided in a region overlaid on the optical sheet.
Doing so would provide an alternative material for providing the conductive layer as is known in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2010/0123863 A1) in view of Li et al. (US 2018/0203553 A1).
In regard to claim 6, Sugiyama discloses the limitations as applied to claim 1 above, but fails to disclose
a cover member covering the first substrate; and 
an adhesive layer bonding the cover member and the optical sheet, wherein the connecting member is not in contact with the 30adhesive layer and an upper surface of the optical sheet.
However, Li et al. discloses (see e.g. Figure 3):
a cover member 10 covering the first substrate 14; and 
an adhesive layer 11 bonding the cover member 10 and the optical sheet 12, wherein the connecting member 16 is not in contact with the 30adhesive layer 11 and an upper surface of the optical sheet 12.

Doing so would provide a layer of protection above the liquid crystal panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






Jessica M. Merlin
August 14, 2021
/JESSICA M MERLIN/            Primary Examiner, Art Unit 2871